UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Protective Order
V. 21 Cr. 377 (AKH)
JOSE MEDINA,
WINDELSON MONTERO, and
ANGEL BENITEZ,
Defendants.

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

Confidential Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal case. Certain of that
discovery may include material that affects the privacy and confidentiality of individuals.
Discovery materials produced by the Government to the defendants or their counsel that are either
(1) designated in whole or in part as “Subject to Protective Order” by the Government in emails
or communications to defense counsel, or (2) that include a Bates or other label stating “Subject
to Protective Order,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Confidential Material shall not be disclosed by the defendant or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

2. Confidential Material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action;

(c) The defendant; and

(d) Such other persons as hereafter may be authorized by the Court.

3. The Government may authorize, in writing, disclosure of Confidential Material beyond
that otherwise permitted by this Order without further Order of this Court.

4. This Order does not prevent the disclosure of any Confidential Material in any hearing
or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All
filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

5. Except for Confidential Material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all Confidential Material,
including the seized ESI Confidential Material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later, subject to defense counsel’s obligation to retain client files under the Rules of

Professional Conduct.
6. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Confidential Material. All such persons
shall be subject to the terms of this Order. Defense counsel shall maintain a record of what
Confidential Material has been disclosed to which such persons.

7. In the event of any dispute as to the Government’s designation of particular disclosure
material as Confidential Material, the parties shall meet and confer, without prejudice to a
subsequent application by defense counsel seeking de-designation of such material by the Court.
If the defense moves the Court for de-designation of disputed material, the Government shall
respond within seven days of the defense filing, absent further Order of this Court. The
Government shall bear the burden of establishing good cause for its designation of the disputed
materials, Absent a contrary order of this Court, the Government’s designation of disclosure
material as Confidential Material shall be controlling.

8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.
Retention of Jurisdiction

9. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

wos

ae
ag

j | Lf = + - _ is

! : F :* ee ae

ith! i™ 5
trey F -

 

by: Date: 6/29/21

 

Matthew Weinberg
Assistant United States Attorney

Cli ae 6/29/21

Anthony Strazza
Counsel for Jose Medina

 

 

Date:
Clay Kaminsky
Federal Defenders of New York
Counsel for Windelson Montero
Date:

 

 

Angus James Bell
Counsel for Angel Benitez

SO ORDERED:

Dated: New York, New York
June _, 2021

 

THE HONORABLE ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE

4
Retention of Jurisdiction

9. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: Date:
Matthew Weinberg
Assistant United States Attorney

 

Date:

 

 

Anthony Strazza
Counsel for Jose Medina

 

 

 

 

Date: 0[2g [202

mihsky |
Federal enders w York
Counsel for Windelson Montero

 

Date:

 

 

 

Angus James Bell
Counsel for Angel Benitez

SO ORDERED:

Dated: New York, New York
June __, 2021

 

THE HONORABLE ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE

4

 

 
Retention of Jurisdiction

9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: Date:
Matthew Weinberg
Assistant United States Attorney

 

 

 

 

 

Date:
Anthony Strazza
Counsel for Jose Medina

Date:

Clay Kaminsky
Federal Defenders of New York
Counsel for Windelson Montero
A. Pl Date: July 1, 2021

 

 

Angu“James Bell
Counsel for Angel Benitez

SO ORDERED:

Dated: New York, New York

Tah Ue 2021 /). k | Abr ice

THE HONORABLE ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE

4

 

 
